Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2021

                                     No. 04-20-00603-CV

                                       Richard LARES,
                                          Appellant

                                               v.

                                        Martha MUNIZ,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-107990
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        Appellant, who is presumed indigent, has filed a motion requesting a copy of the clerk’s
record, reporter’s record, and any supplemental records for purposes of preparing the appellant’s
brief. The motion is GRANTED. The Clerk of this court is instructed to print and mail a copy
of the appellate record to appellant. The appellant’s brief is currently due on November 22,
2021. The deadline for filing the appellant’s brief is hereby extended to December 22, 2021.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court